UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

A status conference in this VOSR matter is scheduled for June 14, 2021 at 11:00

UNITED STATES OF AMERICA, :
V.
JULIEN RENE,

Defendant.
ween eneenenteceneees x
a.m.

Because of the current public health emergency, the Court will conduct this conference

by telephone conference call, provided that defendant waives his right to be physically present

 

ORDER

16 CR 785-4 (VB)

and consents to appear by telephone after consultation with counsel.

At the initial appearance on May 24, 2021, defendant waived his right to be physically

present at the June 14, 2021 conference, and consented to appear by telephone.

Accordingly, it is HEREBY ORDERED that:

l, At the time of the scheduled conference, all counsel and the defendant shall attend

by calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: May 24, 2021
White Plains, NY

SO ORDERED:

Vil

 

Vincent L. Briccetti
United States District Judge

 

 
